Citation Nr: 0733886	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  96-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left arm, currently evaluated as 20 percent 
disabling.

2.  Propriety of a reduction from 50 percent to 10 percent 
for carpal tunnel syndrome of the right arm.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1958 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  In September 2005, 
the Board remanded the veteran's claims for additional 
development.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's service-connected carpal tunnel syndrome of 
the left arm, with symptoms of pain, numbness, tingling, and 
decreased strength, results in disability tantamount to no 
worse than moderate incomplete paralysis of the median nerve.

3.  Following a May 2004 VA examination, the RO proposed to 
reduce the rating for service-connected carpal tunnel 
syndrome of the right arm, from 50 percent to 10 percent.

4.  By a letter dated in September 2004, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 50 percent 
evaluation.

5.  By a rating decision dated in January 2005, the RO 
implemented a reduction to 10 percent, effective March 1, 
2005.  Notice of the reduction was mailed to the veteran on 
January 31, 2005.

6.  At the time of the reduction, the veteran's service-
connected carpal tunnel syndrome of the right arm had been 
rated at least 30 percent disabling since May 4, 1999, a 
period of more than five years.

7.  Although mentioned in a March 2005 statement of the case, 
the provisions of 38 C.F.R. § 3.344 (2004) were not applied 
by the RO when the reduction was made.

8.  A comparison of the medical evidence upon which a 50 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected carpal tunnel syndrome 
of the right arm to a level no higher than that accounted for 
by a rating of 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected carpal tunnel syndrome of the left arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2007).

2.  The reduction of the 50 percent rating to a 30 percent 
rating for carpal tunnel syndrome of the right arm was 
proper, but no sooner than April 30, 2005.  38 U.S.C.A. 
§§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.124a, 
Diagnostic Code 8515 (2004).

3.  The reduction to a 10 percent rating for carpal tunnel 
syndrome of the right arm was improper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Carpal Tunnel Syndrome of the Left Arm

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim for an increased 
rating for carpal tunnel syndrome of the left arm has been 
accomplished.  Through a July 2004 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
While the notice did not refer to criteria for assigning an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), this question is not now before the Board.  
Consequently, a remand of the disability rating issue is not 
necessary.

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the left 
carpal tunnel syndrome issue.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Boston, Massachusetts and White River Junction, 
Vermont.  Additionally, in May 2004 and March 2006, the 
veteran was provided VA examinations in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

B. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in May 2004.)

The veteran's service-connected carpal tunnel syndrome of the 
left arm (a syndrome resulting from compression of the median 
nerve in the carpal tunnel; see Dorland's Illustrated Medical 
Dictionary 1812 (30th ed. 2003)) is currently evaluated as 
20 percent disabling under Diagnostic Code 8515 for 
"paralysis of the median nerve."  Mild, moderate, and 
severe incomplete paralysis of the median nerve warrants 
ratings of 10, 20, and 40 percent, respectively, for the 
minor extremity, and ratings of 10, 30, and 50 percent 
respectively, for the major extremity.  A 60 percent rating 
is warranted where there is complete paralysis of the median 
nerve of the minor extremity; 70 percent is warranted for 
complete paralysis affecting the major extremity.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8515) (2007).  The veteran is 
right-handed.

A review of the medical evidence reveals that the veteran 
underwent VA examination in May 2004.  The veteran complained 
of some pain in his left forearm and some recurrent numbness 
in his left hand and fingers.  The examiner reported a 
history of left carpal tunnel release in 1993.  The veteran 
stated that his symptoms were markedly improved following the 
carpal tunnel release surgery.  On examination, the examiner 
found well-healed carpal tunnel wounds.  There was a 
suggestion of possible mild thenar atrophy.  There was mild 
to moderate decreased sensation to light touch on the palmar 
surface of the long and ring fingers.  Remaining sensation 
was intact.  Grip strength was 4+/5+ and strength through 
wrist dorsiflexion, wrist flexion, elbow flexion, and elbow 
extension was 5+/5+.  Phalen's test was positive for carpal 
tunnel syndrome on the left side.  The examiner diagnosed the 
veteran with a history of carpal tunnel release surgery with 
some residual effects and recurrent symptoms related to 
carpal tunnel syndrome.

Records from the White River Junction VAMC show intermittent 
treatment for carpal tunnel syndrome of the left arm.  A 
November 2003 note indicates that the veteran was 
experiencing less numbness and tingling than he had in the 
past, but his hand strength was reduced.  A May 2004 record 
reflected numbness and tingling up the left forearm.  It was 
also noted that the veteran was able to play tennis.  In 
October 2004, the veteran was seen with complaints of 
numbness in his left hand and fingers.  He also had a pulling 
feeling on the ulnar surface, but no sharp pain.  The veteran 
felt that he had decreased strength in his left hand and that 
it locked into a fist occasionally.  It was noted that the 
veteran had full range of motion with decreased strength with 
finger flexion.  There was tenderness with compression of the 
ulnar nerve at the elbow.  A diagnosis of ulnar nerve 
compression was provided.  An EMG was administered on 
November 2004.  Motor and sensory studies were performed.  
The results reflected changes consistent with mild ulnar 
neuropathy in the left suggestive of entrapment of the ulnar 
nerve at the elbow level.  The median nerve studies for the 
left arm were unchanged from a 1999 study.  There was also no 
evidence of radiculopathy in the study.

Pursuant to the Board's September 2005 remand, the veteran 
was afforded a VA neurological examination in March 2006.  
Regarding the left arm, the examiner reported that the 
veteran had a well-healed scar from a prior carpal tunnel 
release operation.  The examiner found no signs of atrophy or 
muscle wasting.  The examiner was unable to demonstrate any 
consistent loss of strength in the hand.  He considered the 
veteran's strength to not be significantly impaired.  The 
examiner found subtle alterations of sensation but was unable 
to reproduce the same nerve distribution.  With respect to 
the effect of the veteran's carpal tunnel syndrome on the 
median and ulnar nerve, the examiner stated that carpal 
tunnel syndrome by definition involves the median nerve.  
Problems with the ulnar nerve would be termed an ulnar nerve 
compression.  The examiner also gave the opinion that the 
veteran's carpal tunnel syndrome could be appropriately 
termed neuralgia because of the symptom of pain, whereas 
paralysis and neuritis would not necessarily be appropriate 
due to the absence of weakness and inflammation.

Additionally, the March 2006 examiner found that the veteran 
was able to flex the distal phalanx of the thumb, there was 
no defective opposition and abduction of the thumb at right 
angles to the palm, flexion of the wrist was not weakened, 
and there were no trophic disturbances.  He stated that the 
veteran's carpal tunnel syndrome was not wholly sensory, but 
there was not a significant reliable motor component to it.  
The examiner concluded that there was not much one can see 
with regard to objective manifestations.  He referenced the 
November 2004 EMG findings that showed some residual 
abnormalities in the median nerve.  That is the most 
objective manifestation that the examiner could identify.

Based on the current VA examination reports and treatment 
records, the Board does not find that a rating in excess of 
20 percent is warranted for the veteran's service-connected 
carpal tunnel syndrome of the left arm.  Severe symptoms or 
complete paralysis was not shown.  While the veteran has 
residual abnormalities, such as pain, numbness, tingling, and 
decreased strength, the symptoms are no more than mild to 
moderate in nature.  Past VA examiners, such as in May 1999, 
have found the veteran's carpal tunnel syndrome of the left 
arm to be mild in nature.  Additionally, an August 1999 EMG 
study was normal.  The most recent evidence does not indicate 
that the veteran's symptomatology has become more disabling.  
Indeed, the evidence shows that the symptoms were stable or 
improved to a degree, even according to the veteran.  Without 
evidence of symptomatology approximating severe impairment of 
the median nerve, a rating of 20 percent is appropriate for 
moderate symptoms of carpal tunnel syndrome of the left 
(minor) arm.  See 38 C.F.R. § 4.124a (Diagnostic Code 8515).  
Therefore, an increased rating is not warranted.

(The Board notes that the evidence indicates that the veteran 
also has some impairment of the ulnar nerve.  However, 
because the veteran is service connected solely for carpal 
tunnel syndrome, which exclusively involves the median nerve 
according to the March 2006 VA examiner, impairment of the 
ulnar nerve may not be considered.)

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's carpal tunnel syndrome of the left 
arm reflects so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In fact, his 
disability is accurately reflected by the schedular criteria.  
In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for carpal tunnel 
syndrome of the left arm must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increase, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

II. Carpal Tunnel Syndrome of the Right Arm

By a September 2004 rating action, the RO proposed a 
reduction of the rating for the veteran's service-connected 
carpal tunnel syndrome of the right arm from 50 percent to 10 
percent based primarily on findings made during a May 2004 VA 
examination.  The veteran was notified of the RO's intent to 
reduce the assigned rating by a letter also dated in 
September 2004.

By that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i) (2007).  The veteran did not request a hearing 
or submit additional evidence in response to the letter.

Subsequently, the RO issued a January 2005 rating decision by 
which it reduced the rating for the veteran's carpal tunnel 
syndrome of the right arm to 10 percent.  Given the 
chronology of the process described above, the Board finds 
that the RO complied with the due process procedures required 
under 38 C.F.R. § 3.105(e) for reducing the veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

The Board notes that the notice letter for the implementation 
of the reduction was mailed on January 31, 2005.  This is 
significant because the effective date of a reduction under 
38 C.F.R. § 3.105(e) shall be the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e) and 
§ 3.105(i)(2)(i).  In this case, the RO established an 
effective date of March 1, 2005 for the 10 percent rating.  
However, given that the veteran was notified of the final 
rating action on January 31, 2005, the proper effective date 
is no sooner than April 30, 2005, which is the last day of 
the month in which the 60-day period expired.  The Board does 
not find that such a miscalculation renders the reduction 
rating void ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997); 
cf. Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 
7 Vet. App. 320 (1995).

The Board must next address whether a reduction was 
warranted.  In considering the propriety of a reduction, the 
Board must focus on the evidence available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-82 (1992).

The veteran was originally awarded service connection for 
carpal tunnel syndrome of the right arm with a 10 percent 
rating made effective on February 1, 1993. The rating was 
increased to 30 percent, effective May 4, 1999.  Effective, 
January 2, 2001, a 50 percent rating was assigned.  (From 
October 16, 2001 to December 1, 2001, the veteran was awarded 
a temporary 100 percent rating for convalescence following 
carpal tunnel release surgery of the right arm.)

Based on the effective dates of the evaluations, a rating of 
at least 30 percent was in effect for over 5 years when the 
proposed reduction was initiated.  Because carpal tunnel 
syndrome of the right arm was rated at the same level or 
higher for a long period of time (five years or more), the 
provisions pertaining to reductions of stabilized evaluations 
were applicable.  See 38 C.F.R. § 3.344(c) (2004); Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  However, because the 50 
percent evaluation had not been in effect for 5 years or 
more, section 3.344 was applicable only to the extent that 
the RO proposed to reduce the veteran's rating below 30 
percent.

There is nothing in the record that indicates that the RO 
considered 38 C.F.R. § 3.344 when it reduced the veteran's 50 
percent rating below 30 percent to 10 percent.  (The RO later 
referred to this regulation in its statement of the case, but 
it does not appear that it was applied at the time of the 
reduction.)  The Board notes that the United States Court of 
Appeals for Veterans Claims has held that the failure to 
consider and apply the provisions of 38 C.F.R. § 3.344, if 
applicable, renders a rating decision void ab initio.  Such 
an omission is error and would not be in accordance with the 
law.  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002); 
Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes, 9 Vet. 
App. at 73.

With respect to the stabilization of disability evaluations 
and examination reports indicating improvement, 
section 3.344(a) provides that it is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether a recent examination 
is full and complete.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement may be 
clearly reflected, consideration must be given to whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after 
according due consideration to all the evidence developed 
under section 3.344(a), the rating will be continued pending 
reexamination.  38 C.F.R. § 3.344(b).

In the January 2005 rating decision, the RO based the 
reduction primarily on the May 2004 VA examination.  The RO 
pointed to evidence of "sustained improvement" with 
continued subjective complaints of mild symptoms.  
Consequently, the RO assigned the reduced 10 percent rating 
under Diagnostic Code 8515, for mild impairment of the median 
nerve of the right (major) arm.  38 C.F.R. § 4.124a (2004).

The Board finds that the January 2005 rating decision is 
inadequate, in part, because of the lack of further 
consideration and analysis of the due process provisions set 
forth in 38 C.F.R. § 3.344 for the part of the assigned 
rating that was lower than 30 percent.  The decision did not 
contain a discussion of the entire record of examinations and 
the medical-industrial history of the veteran.  There was no 
consideration of whether the May 2004 VA examination was as 
full and complete as the previous VA examinations on which 
the higher ratings were based.  Although the RO found that 
there was sustained improvement, it was necessary to take 
into account the level of certainty as to whether any 
improvement would be maintained under the ordinary conditions 
of life.  Moreover, continuation of a 30 percent rating 
pending reexamination may have been appropriate if there was 
any remaining doubt.  Finally, the September 2004 proposal 
reduction and the January 2005 actual reduction did not 
reference 38 C.F.R. § 3.344, or recite the language therein.  
Although section 3.344 was noted as a pertinent regulation in 
a March 2005 statement of the case (SOC), there was no 
indication of actual consideration or application of the due 
process provisions of that section.

As the RO failed to apply the provisions of 38 C.F.R. 
§ 3.344, to the extent the disability evaluation for carpal 
tunnel syndrome of the right arm was reduced below 30 
percent, the Board finds that the January 2005 rating 
decision is void, as not in accordance with the law.  Thus, 
the Board has no option but to restore a 30 percent schedular 
rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344; 
Sorakubo, 16 Vet. App. at 124.

In light of the Board's findings regarding the due process 
aspect of the reduction, the propriety of a reduction from 50 
percent to 30 percent for carpal tunnel syndrome of the right 
arm must still be addressed.  As noted above, because the 
50 percent evaluation had not been in effect for 5 years or 
more, section 3.344 was not applicable to this aspect of the 
issue.

The evidence available to the RO at the time the reduction 
was effectuated suggests that the veteran's carpal tunnel 
syndrome of the right arm was comparable in nature to his 
carpal tunnel syndrome of the left arm.  Similar to the 
Board's discussion of the left arm, the evidence reflected no 
more than moderate disability.  In the May 2004 VA 
examination report on which the RO primarily based the 
reduction, the examiner described the symptomatology as 
bilateral residual effects and recurrent symptoms with a 
history of carpal tunnel release surgery.  Additionally, the 
veteran described numbness primarily in the left hand and not 
the right.  He also stated that the pain and numbness had 
markedly improved following the carpal tunnel release 
surgery.  For the right arm, the surgery took place in 
October 2001.

Given that the veteran had greater complaints of symptoms 
regarding his left arm in May 2004, the veteran's carpal 
tunnel syndrome of the right arm showed improvement.  In a 
January 2001 VA examination, which occurred prior to the 
right-side carpal tunnel release, the examiner stated that 
the veteran's right hand was giving him significant 
difficulty and symptoms were predominantly on the right side.  
The veteran stated, at that time, that his left hand was not 
as troublesome as his right hand.  This examination was the 
primary basis for the original award of a 50 percent rating 
as it suggested severe impairment of the median nerve of the 
right arm at that time.  See 38 C.F.R. § 4.124a (Diagnostic 
Code 8515).  In view of the less severe findings in the May 
2004 examination (post-carpal tunnel release) compared to the 
findings in the January 2001 examination (pre-carpal tunnel 
release), the RO's reduction was warranted; that is, no more 
than a moderate level of disability was demonstrated.

The veteran and his representative contend that the veteran's 
statements regarding improvement were taken out of context 
and that improvement was only shown for a limited time.  The 
Board notes that post-reduction medical evidence, although 
not available for the RO to review at the time of the 
reduction, also demonstrated actual improvement.  As noted in 
the discussion regarding to the left arm, the March 2006 VA 
examiner found it difficult to document consistent objective 
manifestations of carpal tunnel syndrome.  He stated that 
there was some residual abnormality of the median nerve, but 
there was no indication from that examiner that the veteran's 
carpal tunnel syndrome was more than moderately disabling.  
In light of the reduced symptomatology noted by multiple 
examiners, which corroborated the veteran's own statements 
that there was marked improvement, a reduction to 30 percent 
for carpal tunnel syndrome of the right arm was proper.


ORDER

An increased rating for carpal tunnel syndrome of the left 
arm is denied.

A reduction in the rating for carpal tunnel syndrome of the 
right arm was in part proper; restoration of the 50 percent 
rating sought by the veteran is denied.

Reduction to a 10 percent rating from March 1, 2005, was 
improper; restoration of a 30 percent rating for carpal 
tunnel syndrome of the right arm with an effective date of 
April 30, 2005, is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


